Title: Editorial Note: Conference with Little Turtle
From: 
To: 


            In the spring of 1801, the Miami Indian leader Little Turtle expressed an intention to travel from his home on the Wabash River to see the new president of the United States in Washington. Little Turtle’s interpreter and son-in-law, William Wells, apparently knew Meriwether Lewis, who had served with the army on the frontier, and Wells informed Lewis of the intended visit. “Our friend the Little Turtle has requested me to inform you,” Wells wrote from Fort Wayne in May, “that he wishes to visit his father, the President, this fall, when Congress meets: he wishes to take five other Chiefs with him, and wishes you to obtain the President’s permission for that purpose, if you can with propriety: he says he wishes you to answer him on the subject as soon as possible. The Indians are all well disposed towards the United States.” Lewis copied part of Wells’s letter for Jefferson, who endorsed it: “The little Turtle asks leave to visit us” (MS in DLC, an extract in Lewis’s hand, at head of text: “Extract of a letter from Capt. William Wells to M. Lewis, dated Fort Wayne, May the 10th. 1801,” endorsed by TJ; Vol. 33:51, 95n, 239).
            Little Turtle and Jefferson were almost certainly already acquainted. Little Turtle had visited Philadelphia for several weeks in January and February 1798. While there, he became a linguistic source for Jefferson’s acquaintance, the Comte de Volney, who used a printed form furnished by Jefferson to record a word list of the Miami language. Volney conferred with Little Turtle and Wells several times, quizzing them about Native American life and culture as well as vocabulary. Tadeusz Kosciuszko called on Little Turtle, and the Miami was acquainted with Benjamin Rush. It is likely that Jefferson and Little Turtle encountered one another on several occasions in Philadelphia that winter. When Jefferson sent seeds to William Strickland in March 1798, he included some from what he called the “Wabash melon.” He informed Strickland that the plant, which he described as producing a fruit similar to pumpkins or squash, was native to “the country of the Miamis at the head of the Wabash & thence to Lake Erie.” Little Turtle was the likeliest source of the seeds (Volney, ViewC. F. C. Volney, A View of the Soil and Climate of the United States of America, trans. Charles Brockden Brown, Philadelphia, 1804; repr. 1968, 356–86; Carter, Little TurtleHarvey Lewis Carter, The Life and Times of Little Turtle: First Sagamore of the Wabash, Urbana, Ill., 1987, 5; George W. Corner, ed., The Autobiography of Benjamin Rush: His “Travels Through Life” together with his Commonplace Book for 1789–1813 [Princeton, 1948], 240; Vol. 30:82n, 213).
            The primary purpose of Little Turtle’s trip to Philadelphia that winter was to call on the president, John Adams. Little Turtle also met George Washington, perhaps more than once. In the fall of 1796, he was one of a group of Native Americans who saw Washington in Philadelphia. There may have been an earlier meeting, since Little Turtle, in treaty negotiations with General Anthony Wayne at Greenville in July 1795, implied that there had been contact between him and Washington. “Here are papers which have been given to me by General Washington, the great chief of the United States,” Little Turtle said on that occasion. “He told me they should protect us in the possession of our lands, and that no white person should interrupt us in the enjoyment of our hunting grounds, or be permitted to purchase any of our towns or lands from us” (Claypoole’s American Daily Advertiser, 1 Jan. 1798; The Times and Alexandria Advertiser, 30 Mch. 1798; Carter, Little TurtleHarvey Lewis Carter, The Life and Times of Little Turtle: First Sagamore of the Wabash, Urbana, Ill., 1987, 3–5; R. David Edmunds, The Potawatomis: Keepers of the Fire [Norman, Okla., 1978], 158–9; ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States, Washington, D.C., 1832–61, 38 vols., Indian Affairs, 1:577).
            Little Turtle’s journeys to call on successive presidents of the United States reinforced his political position among the Miamis. He was not a hereditary chief, but a former war captain who had been among the most prominent and successful Indian leaders in battles against the U.S. in the Northwest. After Great Britain ceased its involvement with the region’s Indians and Wayne defeated the confederated tribes at Fallen Timbers in 1794, Little Turtle was among those who, after initial resistance, agreed to the Greenville treaty. He asserted himself as the chief of the Miamis, and as the spokesman of smaller affiliated tribes, in their dealings with the United States, particularly in regard to the annuity payments called for by the treaty. This made him the Miamis’ premier advocate of assimilation, and he promoted the adoption of cultural, agricultural, and economic practices favored by missionaries and the United States government. That position put him at odds with many of his tribe who favored maintaining the group’s established ways and resisted transformation of their lifestyle. Wells told Volney that Little Turtle, who on his visit to Philadelphia in 1798 wore a blue suit and trousers “in the American style,” would change that garb for native dress when he returned to the Wabash. Traditionalists killed his first milk cow, and he had to be discreet about adopting elements of non-Indian lifestyle. Some hereditary chiefs also resented him for his assumption of a powerful role in diplomacy and civil governance. For these various reasons, Little Turtle was, William Henry Harrison speculated in 1805, at odds with nine tenths of the Miami people. Maintaining his power and influence, and occupying the key position between the tribe and the U.S. government, required constant effort (Rob Mann, “The Silenced Miami: Archaeological and Ethnohistorical Evidence for Miami-British Relations, 1795–1812,” Ethnohistory, 46 [1999], 399–402, 404–7; Richard White, The Middle Ground: Indians, Empires, and Republics in the Great Lakes Region, 1650–1815 [Cambridge, 1991], 495–6, 501; Dowd, “Thinking and Believing,”Gregory E. Dowd, “Thinking and Believing: Nativism and Unity in the Ages of Pontiac and Tecumseh,” American Indian Quarterly, 16 (1992) 315–16; Volney, ViewC. F. C. Volney, A View of the Soil and Climate of the United States of America, trans. Charles Brockden Brown, Philadelphia, 1804; repr. 1968, 360–1, 378–9).
            With Little Turtle and Wells on the trip to Washington in the winter of 1801–1802 were two Potawatomi chiefs, Five Medals and Topinbee (He Who Sits Quietly), as well as an unidentified Miami and a Wea Indian. The Weas were closely affiliated with the Miamis. The Potawatomis were from what is now northern Indiana and southern Michigan, to the west and north of the Miamis’ territory. Many Potawatomi leaders opposed assimilation, hoped to continue a relationship with the British, and wanted nothing to do with the United States, but Five Medals, like Little Turtle, was committed to building a relationship with the U.S., accepting annuities, and adopting the agricultural methods and other changes urged upon them. Five Medals and Topinbee also wanted to curtail the sale of whiskey to Indians (Edmunds, Potawatomis, 133, 158–60, 164, 166–7; Sturtevant, HandbookWilliam C. Sturtevant, gen. ed., Handbook of North American Indians, Washington, 1978–, 14 vols., 15:600, 681, 682).
            In December 1801, the travelers made their way to Pittsburgh. From there they took mail stages to Philadelphia and Baltimore, and after a stop in Baltimore they went on to Washington. They were among the crowd at the President’s House on New Year’s morning as callers came by to pay their respects to Jefferson. Sources differ concerning the date of the group’s first formal meeting with Jefferson and Henry Dearborn. When the National Intelligencer, in February, printed documents associated with the conference, the newspaper gave 2 Jan. as the date of the meeting at which Little Turtle delivered the opening address. In the War Department’s record of the conference, however, the date associated with Little Turtle’s oration is 4 Jan. (see Document I). That date might refer only to Wells’s certification, not the day on which Little Turtle spoke the address. Yet when Jefferson sent an extract of Little Turtle’s talk to Congress later in the month, the copies received by the House and the Senate both gave the 4th as the date of the speech. The address may have been given on the 2d (which was a Saturday) and attested to on the 4th (a Monday), but 4 Jan. is the only date associated with Little Turtle’s oration in the government’s record of the event (Carlisle, Pa., Kline’s Carlisle Weekly Gazette, 16 Dec.; New York Daily Advertiser, 21 Dec.; Federal Gazette & Baltimore Daily Advertiser, 26 Dec. 1801; National Intelligencer, 12 Feb. 1802; Samuel L. Mitchill to Catharine Mitchill, 10 Jan. 1802, in NNMus; Enclosure No. 4 listed at TJ to the Senate and the House of Representatives, 27 Jan. 1802).
            Conferences with Native American deputations were formal events that had a common structure. At the first gathering, the visitors’ primary spokesman made a speech that enumerated the Indians’ concerns and requests. After an interval of a few days, the parties reconvened and the government’s officers replied to the address. Apparently all the transactions were oral, even if speakers on the part of the U.S. government, unlike their Native American counterparts, composed their parts of the exchange on paper beforehand.
            
            When representatives of the Cherokees visited Washington in the summer of 1801, Jefferson did not meet with them himself. Instead, the speaker for the delegation, The Glass, made an address to Henry Dearborn, who replied a few days later with a statement based on a draft by Jefferson. At that time, Jefferson and Dearborn hoped to discourage Native American deputations from coming to Washington, and keeping the president out of the official proceedings, letting the Cherokee visitors deal directly only with the secretary of war, may have been part of that plan. Some measures were necessary, the president and the secretary of war reasoned, to avoid “frivolous” trips to the capital by Indian chiefs. The experience with The Glass had an unsatisfactory result, however. After Dearborn’s meetings with the Cherokee delegation, Jefferson and Dearborn thought they understood the tribe’s primary concerns, and they instructed the treaty commissioners who would be meeting with the Cherokees to limit the scope of the negotiations. Not long afterward, however, the Cherokees refused to meet with the commissioners, an action that threatened to jeopardize negotiations with other southern tribes (Vol. 34:505–11; Vol. 35:196–7, 307–8; TJ to the House of Representatives and to Nathaniel Macon, 8 Feb. 1802). Perhaps that outcome would have been no different if the president had participated in the meetings with the Cherokees in Washington. But the experience with The Glass may have influenced Jefferson to take a different approach with Little Turtle in January 1802. Jefferson continued to leave some visiting Native American delegations entirely in Dearborn’s hands, but when certain groups came calling, such as Little Turtle’s and one headed by the Shawnee Black Hoof a month later, the president took part in the proceedings.
            Jefferson’s participation in the conference with Little Turtle is not readily apparent from the record in the War Department’s Indian affairs letterbook (Documents I–IV below). In the letterbook, Dearborn’s reply to Little Turtle’s address comes first, and nowhere is it stated that Jefferson was present when Little Turtle spoke or when the delegation received the government’s response. However, when Samuel Harrison Smith’s National Intelligencer printed the proceedings of the conference on 12 Feb., the newspaper’s heading stated that the talks were “in the presence of the President of the United States.” Moreover, when Five Medals, briefly, and then Little Turtle, at length, made their formal addresses, they spoke directly to a symbolic “Father,” which implies that Jefferson was in the room. If he had not been there, the chiefs would have addressed themselves to Dearborn, probably calling him “Brother” (as he addressed them on 7 Jan.). They would have asked him to convey their concerns to the president, and at the conclusion of their addresses Dearborn would have told them that he would inform Jefferson of what they had said. Such was the pattern of Dearborn’s exchange with The Glass’s delegation in July, when Jefferson was not present (Vol. 34:505–6).
            A comment in Jefferson’s reply to Little Turtle (Document II) indicates that Dearborn and the Indians conferred sometime after Little Turtle made his address and before the second ceremonial gathering, which was held on the 7th. There is no record of those intermediate discussions, and evidently Jefferson was not involved in them. As reconstructed from the contents of the addresses and the order in which they appear in the National Intelligencer, the meeting on the 7th followed this sequence: Jefferson addressed the visitors (Document II), then Dearborn did so (Document III), followed by the brief acknowledgment from Little Turtle that closed the conference (Document IV). Jefferson’s comments took a general tone, did not go into details of issues raised by Little Turtle in the earlier meeting, and served to introduce Dearborn’s answer to the delegation. Dearborn’s address was longer than the president’s and discussed more specific matters—Jefferson, while recognizing a need to play a role in the conference, probably did not want to give the impression that visiting Native Americans could expect the president himself to deal with their particular concerns. That Jefferson was present on the 7th, and did not just send his response to the deputation, may be inferred from his epistolary record, where he made the notation “speech” alongside the entry for his address to the group. Additional evidence of his participation comes from Little Turtle’s closing remarks (Document IV). In that polite rejoinder, the Miami again addressed himself to “Father,” referring also to “your red children,” and Little Turtle did not ask Dearborn to convey his sentiments to the president, as he would have done if Jefferson were not present.
            We do not know by what means the War Department’s clerks received Jefferson’s address for entry in the letterbook’s record of the conference. Little Turtle’s and Five Medals’s addresses were evidently taken down in shorthand as they spoke, then written out in the letterbook, but a clerk may simply have copied Jefferson’s written text. The version in the letterbook matches Jefferson’s text fairly well, except his phrase “the evils which of necessity encompass the life of man” became, ungrammatically, “the evils which of necessity accompanies the life of man”—either a mishearing by a shorthand recorder or a misreading by a clerk making a transcription from the written copy (see notes to Document II). The National Intelligencer on 12 Feb. repeated the mistake, which suggests that the record of the conference in the Indian affairs letterbook was the newspaper’s source for the texts of the conference’s addresses.
            Although Little Turtle’s address to Jefferson was not solely, or even predominantly, about the evils of liquor among the Indians, the portion of his talk that concerned the “fatal poison” drew particular attention as news of the conference spread (Philadelphia Poulson’s American Daily Advertiser, 9 Feb. 1802; Salem, Mass., Salem Register, 15 Feb.; New Bedford, Mass., Columbian Courier, 19 Feb.; Philadelphia Temple of Reason, 20 Feb. 1802; Samuel L. Mitchill to Catharine Mitchill, 4 Feb. 1802, in NNMus). Jefferson helped bring notice to that topic when he mentioned “ardent spirits” in a message to Congress later in January and enclosed the relevant portion of the Miami’s address (TJ to the Senate and the House of Representatives, 27 Jan.). In addition, in Baltimore in December, Little Turtle, Five Medals, and their companions had attended a yearly meeting of the Society of Friends. A committee of the yearly meeting was investigating the liquor trade’s impairment of efforts to bring “the most simple and useful arts of civil life” to the Indians. On 27 Dec., Little Turtle gave a speech at the Quaker meeting that concentrated on the liquor issue. As he spoke and Wells translated, the committee had his words taken down in shorthand, and Little Turtle’s Baltimore address became part of a memorial to Congress from the committee asking for the prohibition of, or at least restrictions on, alcohol sales to Indians. On 7 Jan., the same day they had their second formal meeting with Jefferson and Dearborn, the Indian deputation attended Congress to be present in the House of Representatives when Samuel Smith of Maryland introduced the memorial. The House referred the matter to a committee consisting of Smith and four others. In March, Congress approved an act “to regulate trade and intercourse with the Indian tribes” that empowered the president to stop or regulate the selling of liquor to Indians (Memorial of Evan Thomas, and Others, A Committee Appointed for Indian Affairs, By the Yearly Meeting of the People Called Friends [Washington, 1802], Shaw-ShoemakerRalph R. Shaw and Richard H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819, New York, 1958–63, 22 vols., No. 3334; Alexandria Times; and District of Columbia Daily Advertiser, 9 Jan. 1802; New York Commercial Advertiser, 13 Jan.; Norwich, Conn., Courier, 13 Jan.; Alexandria Advertiser and Commercial Intelligencer, 20 Jan.; TJ to the Senate and the House of Representatives, 27 Jan.).
            On 11 Jan., while Little Turtle and Wells were still in Washington, they met with William Thornton at Jefferson’s request and again served as sources for a Miami-English vocabulary list. Jefferson later gave Thornton’s and Volney’s word lists, along with other data on Native American languages, to the American Philosophical Society (Carter, Little TurtleHarvey Lewis Carter, The Life and Times of Little Turtle: First Sagamore of the Wabash, Urbana, Ill., 1987, 162, 261; Transactions of the Historical & Literary Committee of the American Philosophical Society, 1 [1819], xlix). According to a published report that appeared a few months later, Jefferson also talked to Little Turtle about vaccination and had the kinepox vaccine given to him and his traveling companions. However, Little Turtle had received smallpox inoculation on an earlier visit to the seaboard, and the published report may actually refer to Black Hoof (see note to Document I of the Conference with Black Hoof, 5 Feb. 1802). Little Turtle and his colleagues stayed in Washington several days, a much shorter visit than he had made in Philadelphia in 1798. When they prepared for departure, Dearborn arranged for each of the visitors to receive at Pittsburgh a new hat, two shirts, and $25 in goods for their families. Dearborn authorized horses for the last part of the journey, from Cincinnati to Fort Wayne, and allowed the chiefs to keep some of the animals afterward (Dearborn to Wells and to John Wilkins, Jr., 11 Jan., Lb in DNA: RG 75, LSIA).
            The president expected “to use every means in his power,” Dearborn informed Harrison in February 1802, to bring “the arts of husbandry and domestic manufactories” to Native Americans “with whome we have the means of easy intercourse.” Writing after the visit of Black Hoof of the Shawnees, Dearborn called it “a great misfortune” that some of the Miamis’ neighbors were jealous of Little Turtle. He “really appears to be a man of extraordinary tallent, and capable of doing much good or harm according as he may be induced to act.” In January, Dearborn authorized an individual annuity for Little Turtle of up to $150 in goods each year. Later, after the Miami chief and his colleagues had returned home, Dearborn informed Harrison that “there is reason to believe that the Little Turtle will have considerable influence” with the western Indians (Dearborn to Wells, 11 Jan., to Harrison, 23 Feb., 23 Apr. 1802, in Lb in DNA: RG 75, LSIA; Terr. PapersClarence E. Carter and John Porter Bloom, eds., The Territorial Papers of the United States, Washington, D.C., 1934–75, 28 vols., 7:50, 51).
          